         Case 2:19-cv-01042-NBF-LPL Document 39 Filed 07/22/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THOMAS P. RICHARD, SR.,      )
           Petitioner,       )
                             )
        vs.                  )                          Civil Action No. 19-1042
                             )
COMMONWEALTH OF PENNSYLVANIA,)
et al.,                      )
        Respondents.         )

                                          ORDER

                AND NOW, this 22nd day of July, 2020, after the petitioner, Thomas P. Richard,

Sr., filed a petition for a writ of habeas corpus, and after a Report and Recommendation was filed

by the United States Magistrate Judge granting the petitioner a period of time after being served

with a copy to file written objections thereto, and upon consideration of the objections filed by

the petitioner, (Docket Nos. [37], [38]), and upon independent review and consideration of the

Petition, (Docket No. [16]), the Respondents’ Motion to Dismiss same, (Docket No. [31]), and

the Magistrate Judge’s Report and Recommendation (Docket No. [35]), which is adopted as the

opinion of this Court,

                IT IS HEREBY ORDERED that Petitioner’s Objections to the Report and

Recommendation [37] and [38] are OVERRULED and Respondents’ Motion to Dismiss [31] is

granted;

                IT IS FURTHER ORDERED that the Petition [16] is dismissed, for lack of

jurisdiction, as it is a successive petition, for the reasons set forth in the Opinion, see also

Richard v. District Attorney Westmoreland County, et al., App. No. 18-1914 (3d Cir. Jul. 20,

2018);
       Case 2:19-cv-01042-NBF-LPL Document 39 Filed 07/22/20 Page 2 of 2




                IT IS FURTHER ORDERED that because reasonable jurists could not conclude

that a basis for appeal exists, a certificate of appealability is denied; and,

                IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure if the petitioner desires to appeal from this Order he must do so within thirty

(30) days by filing a notice of appeal as provided in Rule 3, Fed. R. App. P.



                                                s/Nora Barry Fischer
                                                Nora Barry Fischer
                                                Senior U.S. District Judge

cc/ecf: All counsel of record.

cc:     Thomas P. Richard, Sr.
        EM-8033
        SCI Phoenix
        1200 Mokychic Drive
        Collegeville, PA 19426
        (via first class mail)
